Case 1-19-46124-cec Doc4 _ Filed 10/09/19 Entered 10/09/19 17:03:25

United States Bankruptcy Court
Eastern District of New York

Inre _ Phillip Patrick Spillane Case No.

 

Debtor(s} Chapter 7

PAYMENT ADVICES COVER SHEET
UNDER 11 U.S.C. § 524(a)(1)(B)(iv)

I, Phillip Patrick Spillane _, declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE

BOXES}:
i I have not been employed by any employer within the 60 days before the date of the filing of the petition,
O I was employed by an employer within 60 days before the date | filed my bankruptcy petition, but I have not received

payment advices or other evidence of payment because

Cl [have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
from any employer, and they are attached.

Date October 9, 2019 Signature /s/ Phillip Patrick Spillane Ae co
# \? ra -

Phillip Patrick Spillane
Debtor

 

Software Copyright (c} 1996-2019 Best Case, LLC - wyw.besicase.com Bast Case Bankruptcy

 
